 1

 2

 3

 4

 5

 6

 7                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9

10         HAYDEN A. BEAULIEU,                             CASE NO. C19-0027JLR

11                               Plaintiff,                ORDER OF REFERENCE

12                 v.

13         GREGORY MCKAY, et al.,

14                               Defendants.

15         The court hereby refers all pretrial proceedings in this case to United States
16 Magistrate Judge Mary Alice Theiler pursuant to 28 U.S.C. § 636(b)(1), Fed. R. Civ. P.

17 72, and Local Rules W.D. Wash. MJR 3 and 4. The Magistrate Judge shall:

18
           1. Consider and take appropriate action upon any and all motions currently
19
                pending, and any other motions filed prior to trial;
20
           2. Supervise the completion of discovery;
21
           3. Supervise the preparation of a pretrial order; and
22

     ORDER- 1
 1        4. Consider and act upon such other matters as might arise in the pretrial phases

 2              of this case.

 3        Review of actions by the Magistrate Judge shall be in accordance with the

 4 provisions of 28 U.S.C. § 636(b)(1), Fed. R. Civ. P. 72, and Local Rules W.D. Wash.

 5 MJR 3 and 4.

 6        Dated this 10th day of April, 2019.

 7

 8
                                                   A
                                                   JAMES L. ROBART
 9                                                 United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

     ORDER- 2
